DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 07 March 2022 is acknowledged.  The traversal is on the ground(s) that examining all three groups together will not be a serious burden to the examiner because the search will be completed in substantially the same classes.  This is not found persuasive because, although the separate inventions have similar classifications, they are materially different and would accordingly require different search strategies and queries, which would result in a serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This application is now U.S. Patent No. 10,709,902, which in turn…--.
Appropriate correction is required.

Claim Objections
Claims 6, 7, and 10 are objected to because of the following informalities:
In claim 6, lines 2-3: “the at least one camera” should apparently read --the at least one digital camera--.
In claim 7, line 4: “the at least one camera” should apparently read --the at least one digital camera--.
In claim 10, line 1: “the at least one digit camera” should apparently read --the at least one digital camera--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the hollow body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the light" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 each recites the limitation "the composite image" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-10 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontenot et al. (U.S. Pub. No. 2014/0121445 A1; cited in the IDS filed 14 April 2020; hereinafter known as “Fontenot”).
Regarding claim 1, Fontenot discloses a tandem applicator assembly 10 for brachytherapy (Abstract; Figs. 1-4), comprising: a tandem 20 having a tubular main 21 affixed to the lead end ([0020]; [0022]; [0033]; [0037]); a camera system removably received by the tandem through the trail end of the tubular main body and disposed inside of the transparent cap, wherein the camera system includes at least one digital camera configured to acquire color images from a body cavity of a patient through the transparent cap, and an insertion and removal line coupled to the camera system and including a cable disposed through the hollow body of the tandem, the cable configured to selectively dispose the camera system in the transparent cap ([0022]; [0023]; [0035]-[0041]; flexible fiber-optic scope and endoscope can be disposed through the tandem to the transparent cap via cables).
Regarding claim 3, Fontenot discloses that the transparent cap is removably attached to the lead end of the tandem ([0022]).
Regarding claim 4, Fontenot discloses that the camera system includes a main body having a camera portion with at least one lens, the at least one digital camera disposed inside of the main body beneath the at least one lens, the at least one digital camera configured to acquire the color images of the patient through both the at least one lens and the transparent cap ([0022]; [0035]-[0040]).
Regarding claim 5, Fontenot discloses that the main body of the camera further has a light unit configured to illuminate the patient, and wherein the light provides a directed beam via total internal reflection into the body cavity ([0038]-[0039]; optical fibers utilize total internal reflection to propagate the light).
Regarding claim 7, Fontenot discloses that the main body of the camera system further has a transmitter in communication with a processor and a memory, the 
Regarding claim 8, Fontenot discloses that the transmitter is in communication by wire through the insertion and removal line with a computer having a screen on which the color images or the composite image are generated ([0022]; [0037]-[0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fontenot as applied to claim 1 above, and further in view of Tuch et al. (U.S. Pub. No. 2015/0230696 A1; cited in the IDS filed 14 April 2020; hereinafter known as “Tuch”).  Fontenot discloses the invention as claimed, see rejection supra, and further discloses that the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fontenot as applied to claim 1 above, and further in view of Itkowitz et al. (U.S. Pub. No. 2018/0092700 A1; cited in the IDS filed 14 April 2020; hereinafter known as “Itkowitz”).  Fontenot discloses the invention as claimed, see rejection supra, and further discloses that the main body of the camera system further includes a processor and a memory in communication with the at least one camera, the memory configured to store the images ([0022]; [0037]-[0040]).  Fontenot fails to disclose that the processor is configured to pre-process the color images of the patient to form a composite image.  Itkowitz discloses a similar apparatus comprising an endoscope that pre-processes images to form a composite image in order to provide a three-dimensional image of the surgical environment ([0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fontenot so that the processor pre-processes the color images to form a composite .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fontenot as applied to claim 1 above, and further in view of Sidar et al. (U.S. Pub. No. 2016/0235340 A1; cited in the IDS filed 14 April 2020; hereinafter known as “Sidar”).  Fontenot discloses the invention as claimed, see rejection supra, and further discloses that the transmitter is in communication with a handheld mobile device having a screen on which the color images or the composite image are generated ([0038]).  Fontenot fails to disclose that the communication is wireless.  Sidar discloses a similar apparatus comprising an endoscope that wirelessly transmits image data from the endoscope to mobile devices ([0053]; [0096]; [0173]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fontenot so that the communication is wireless, as taught by Sidar, in order to avoid the necessity of a wired connection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,709,902.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they do not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims, as they include each of the present limitations along with further limitations.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests a plurality of digital cameras disposed about the camera portion at predetermined angles, in conjunction with the previously recited limitations.  Fontenot, Rahimian (U.S. Pub. No. 2013/0109908 A1; cited in the IDS filed 14 April 2020), and Gim et al. (WO 2014/021513 A1; cited in the IDS filed 14 April 2020), are taken to be the closest prior art of record, as each of these references teaches a tandem applicator for brachytherapy that comprises a removable fiberscopic camera system.  However, none of these references, nor any others, teaches such a plurality of digital cameras disposed at predetermined viewing angles as part of such a system.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791